.




OFCICR   OF ‘niI   MTORNLY     QLNERAL   OF TEXAS
                      AUCTIN
                Id oomlraioMr8.’ I iail to tlna My law
                that ruthorLo8al8 oxpon(llturo
                                             out or tho
                8o a &a B r llp ,01M y lth o r r tmd fo r l o o ua t~
                Co a d88la no ra nd th e F um r M 5088ln*1 0~OIl
                                                               llC.”

                                    pndor tho iaotr 8tato6 in your lottor,
    tha                            ark" wu to bo urplo7.dbr l County Corn--
    riulonu              and the Oount &ont togothor, ana tho *otanogrephor-
    l10*-         wa8 to work          r0r     i0th of tho rboro untlonod offioialr.
                         Bootlon      S,    Art1010      8    of   tho Ton8     OO#l8titutiOn   pro-
    roribo8        the      BR&UR       tat0 Of tUO8    iOr BOWER    JW    808, iU
    road8 ~4             briG@S,                                        G provoaeultr,
                                   T h-
                                      O0l
                                        7
                                       iOr j~riO8   ad   iOr pU5MMt
    ro8 lotl?o4.                              i&       irU  -X08   1 OVi.d lAd 001 .
    loo0od for oaoh ot                 8ho &boro lmMr8t.6 pqO8e8        UO   OoMti-
    tutiOM1            fUBd8.
.
                         Tho Qomml8olonor8~Court bar no authorlty to tramrer
    moaoy frw             oao to udthor               oon8tltutlorul
                                                                   hand, or to oxpond
                                           n18od
                                   taxmollor                0000M1b1~ror anothor pur-
                                    iat0    VP080        oitho mT181Ol.l i8 to lbit tho
    aunt          of     tax08 tht?tany           bo raisd    for thee. 90Veral pUl’~OSe8,




                         mo     ~llonl road            uld    brlQo    edad    18 a 00fwituti0aai
    iund    ud   tho -nOr   Of  8Uti OO!l8titUtiOnd      fund n\ut  b QpliOd
    to that     ptr%ioular purporo for rhloh it war nirod          and no other.
    Thuoforo, It lr our opinion tht              no part of tha ralary of tho
    a~t~o@apiio~olork'k"       can logally be plb out OS tho road and
    brluo      fund for '8orrloor poriormd        ior tho County Agat.




           I/    8OTOrt         6.~ fOpk0                     m
                                                                      8/   hl’dOl1   rilliU8
    Aotiw         Al’TOR8XT         UB?fERAL     OF    TiCUS                         &sirtant


    AiTROVltD0i';HIOBCOUMI'I'TBI:
                              BY COC CKAIWAH